     Case 1:21-cr-00102-RJJ ECF No. 19, PageID.38 Filed 08/11/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION



UNITED STATES OF AMERICA,

               Plaintiff,
                                                            CASE NO. 1:21-cr-102
v.
                                                            HON. ROBERT J. JONKER
ROBERT RUSSELL POTTER,

            Defendant.
__________________________________/

               ORDER ADOPTING REPORT AND RECOMMENDATION


       The Court has reviewed the Report and Recommendation filed by the United States

Magistrate Judge in this action. The Report and Recommendation was duly served on the parties,

and no objection has been made thereto within the time required by law. Based on this, and on the

Court’s review of all matters of record, including the audio transcript of the plea proceedings, IT

IS ORDERED that:

1.     The Report and Recommendation of the Magistrate Judge (ECF No. 17) is approved

       and adopted as the opinion of the Court.

2.     Defendant's plea of guilty is accepted and defendant is adjudicated guilty of the charge

       set forth in the Indictment.

3.     The written plea agreement is hereby continued under advisement pending sentencing.

4.     Defendant shall remain on bond pending sentencing on November 17, 2021.


Dated: August 11, 2021                        /s/ Robert J. Jonker
                                             ROBERT J. JONKER
                                             CHIEF UNITED STATES DISTRICT JUDGE
